DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on September 13, 2019 and November 5, 2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, “a data line in a different layer from the touch signal line and parallel to the touch signal line, wherein an orthographic projection of the touch signal line on the base substrate at least partially overlaps with an orthographic projection of the data line on the base substrate” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, 
Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:

(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim(s) 1-8 and 17, drawn to an array substrate.
Group II, claim(s) 9, 19 and 20, drawn to a display device.
Group III.
This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are as follows: 
A:	Figs. 1, 3, 6.
B:	Figs. 1, 4(a), 4(b), 6.
C:	Figs. 1, 5(a), 5(b), 6.
Species A, B and C lack unity of invention because even though these species require the shared technical feature of “an array substrate comprising: a display region; and a non-display region, wherein the array substrate further comprises a first thin film transistor in the display region and a second thin film transistor in the non-display region, wherein a second size of the second thin film transistor is smaller than a first size of the first thin film transistor, and a first leakage current of the first thin film transistor is smaller than a second leakage current of the second thin film transistor, further comprising: a base substrate; and a second active layer, a first insulating layer, a first conductive layer, a second insulating layer, a first active layer and a second conductive layer on the base substrate successively, wherein the first conductive layer comprises a first gate in the display region and a second gate in the non-display region, wherein the second conductive layer comprises a first source and a first drain in the display region, and a second source and a second drain in the non-display region, wherein the first active layer is in contact with both the first source and the first drain, wherein the second active layer is electrically connected to the second source and the second drain through via holes penetrating through the first insulating layer and the second insulating layer, wherein the first gate, the second insulating layer, the first Note: US 2020/0091198 A1 will be cited herein as a convenient English language translation of Peng.  MPEP 901.05(II).
Peng teaches in Fig. 2 and related text an array substrate ([0034], lines 1-3) comprising: 
a display region 3 ([0036], line 2); and 
a non-display region 4 ([0036], line 2), 
wherein the array substrate further comprises a first thin film transistor 2 ([0036], lines 1-2) in the display region and a second thin film transistor 1 ([0036], line 1) in the non-display region, 
wherein a first leakage current of the first thin film transistor is smaller than a second leakage current of the second thin film transistor ([0004], lines 10-11), 
further comprising: 
a base substrate 7 ([0036], lines 3-4); and 
a second active layer 11 ([0036], line 4), a first insulating layer 5 ([0036], line 3), a first conductive layer 12/22 ([0036], lines 5 and 6-7), a second insulating layer 6 ([0036], line 3), a first active layer 21 ([0036], line 6) and a second conductive layer 13/14/23/24 ([0036], lines 5-6 and 7-8) on the base substrate successively, 
wherein the first conductive layer comprises a first gate 22 ([0036], lines 6-7) in the display region and a second gate 12 ([0036], line 5) in the non-display region, 

wherein the first active layer is in contact with both the first source and the first drain, 
wherein the second active layer is electrically connected to the second source and the second drain through via holes penetrating through the first insulating layer and the second insulating layer, 
wherein the first gate, the second insulating layer, the first active layer, the first source and the first drain comprise the first thin film transistor ([0049], lines 16-19), and 
wherein the second active layer, the first insulating layer, the second gate, the second insulating layer, the second source and the second drain comprise the second thin film transistor ([0049], lines 14-16).
Kim teaches a second size of the second thin film transistor (low temperature poly-silicon (LTPS) TFT) is smaller than a first size of the first thin film transistor (oxide TFT) ([0098] and [0101]).
Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require 1-3, 9-12, 19 and 20.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups I, II and III lack unity of invention because even though the inventions of these groups require the technical feature of “an array substrate comprising: a display region; and a non-display region, wherein the array substrate further comprises a first thin film transistor in the display region and a second thin film transistor in the non-display region, wherein a second size of the second thin film transistor is smaller than a first size of the first thin film transistor, and a first leakage current of the first thin film transistor is smaller than a second leakage current of the second thin film transistor,” this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Peng and Kim.
Peng teaches in Fig. 2 and related text an array substrate ([0034], lines 1-3) comprising: 
a display region 3 ([0036], line 2); and 
a non-display region 4 ([0036], line 2), 
wherein the array substrate further comprises a first thin film transistor 2 ([0036], lines 1-2) in the display region and a second thin film transistor 1 ([0036], line 1) in the non-display region, 
wherein a first leakage current of the first thin film transistor is smaller than a second leakage current of the second thin film transistor ([0004], lines 10-11).
.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention or species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse.  Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144.  If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention or species.
Should applicant traverse on the ground that the inventions have unity of invention (37 CFR 1.475(a)), applicant must provide reasons in support thereof.  Applicant may submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case.  Where such evidence or admission is provided by applicant, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER M ALBRECHT whose telephone number is (571)272-7813.  The examiner can normally be reached on Mon-Fri 9:00-6:00 (CT).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on (571) 272-1670.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/PETER M ALBRECHT/Examiner, Art Unit 2811